DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 17 Nov 2020 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 4 and 6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jahnz et al (US 2009/0110556, previously cited) in view of Hitachi (JP 57-211469, previously cited), Punter et al (US 3768209, previously cited), and further in view of Sasu et al (US 2010/0099335, previously cited).
Regarding claim 1, Jahnz teaches an impeller manufacturing method comprising an impeller forming step of integrally forming an impeller by an additive manufacturing method using a metal powder ([0016]; “powder metallurgy process”), the impeller including a disk (back disk as shown in fig 1) which has a disk shape about an axis (99; fig 1), a plurality of blades (14) which are formed on a surface facing a first side in an axial direction of the disk with gaps therebetween in a circumferential direction about the axis (fig 1), and a cover (20) which covers the plurality of blades from the first side in the axial direction (fig 1); an HIP processing step of processing the impeller after the impeller forming step by a hot isostatic pressing ([0016]). 
Regarding claim 4, Jahnz, as modified, teaches all the elements of claim 1 as described above. Hitachi further teaches the elongation flow path is formed to linearly extend in a direction in which the flow path extends at the outlet of the flow path (fig 4; extends linearly radially).
Regarding claim 6, Jahnz, as modified, teaches all the elements of claim 1 as described above. Punter further teaches a length of the flow path elongation jig in a radial direction is equal to or more than the flow path width of the flow path at the flow path outlet (fig 4). 
Response to Arguments
Applicant's arguments filed 17 Nov 2020 have been fully considered but they are not persuasive. Applicant argues that the prior art does not teach the claimed flow path polishing step with the impeller fixed in a non-rotatable state. However, this limitation raises issues under 112a as described in the rejection above. Further, Sasu teaches this limitation in [0040], as detailed in the rejection above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCEL T DION whose telephone number is (571)272-9091.  The examiner can normally be reached on M-Th 9-5, F 9-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando E Aviles can be reached on 571-270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARCEL T DION/Examiner, Art Unit 3723                                                                                                                                                                                                        

/MICHAEL D JENNINGS/Primary Examiner, Art Unit 3723